Case: 15-10995   Date Filed: 04/08/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-10995
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:13-cr-80230-BB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

STANLEY P. PHILLIPS,

                                                         Defendant-Appellant.

                       ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 8, 2016)
              Case: 15-10995     Date Filed: 04/08/2016    Page: 2 of 4


Before TJOFLAT, JILL PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Stanley Phillips appeals his convictions for eight counts of wire fraud, in

violation of 18 U.S.C. § 1343. Although the issues were not advanced in District

Court, he raises on appeal these issues:

      (1)    Whether venue was proper in the Southern District of Florida;

       (2) Whether the fraudulent e-mail at issue in Count One was sent in
furtherance of a fraudulent scheme; and

      (3) Whether Counts Two through Eight of Phillips's indictment were
multiplicitous.

      First, Phillips waived his objection to venue by not challenging it in the

district court. See United States v. Greer, 440 F.3d 1267, 1271 (11th Cir. 2006).

The superseding indictment itself laid out the facts being alleged and included the

locations of each of the players in the scheme, thereby putting Phillips on notice of

any alleged defect in venue from the moment the indictment was filed.

      Second, Count One of his indictment properly alleged a fraudulent

transmission because the pertinent e-mail was sent in furtherance of Phillips's

scheme to defraud. The elements of wire fraud under 18 U.S.C. § 1343 are (1) the

intentional participation in a scheme to defraud and (2) the use of the interstate


                                           2
              Case: 15-10995     Date Filed: 04/08/2016    Page: 3 of 4


wires in furtherance of the scheme. United States v. Hasson, 333 F.3d 1264, 1270

(11th Cir. 2003). The defendant need not have sent the wire, but rather the wire

need only be reasonably foreseeable. Id. at 1270, 1272. It is not necessary that the

transmitted information include any misrepresentation or for the transmission itself

to be essential to the success of the scheme to defraud, but it can be "incident to an

essential part of the scheme" or "a step in the plot." Id. at 1272-73 (quoting

Schmuck v. United States, 489 U.S. 705, 710-11, 109 5. Ct. 1443, 1447-48, 103 L.

Ed. 2d 734 (1989)). Thus, a "routine and innocent" mailing can form the basis of a

wire-fraud conviction if it was an essential part of the scheme. See Schmuck, 489
U.S. at 713-14, 109 S. Ct. at 1449-50 (holding that the mailing of innocent title

applications after a fraudulent sale took place to complete the transaction was part

of a fraudulent scheme because they were necessary for the passage of title);

United States v. Waymer, 55 F.3d 564, 569-70 (11th Cir. 1995) (holding that the

innocent act of mailing checks supplied the mailing element for the defendant's

mail-fraud conviction because the mailings were in furtherance of the scheme to

defraud).

      Here, although the e-mail that Smejkal sent to Phillips was merely the

transmission of an invoice template that did not include misrepresentations, it was

a step in furtherance of Phillips’s plot to defraud AWA and HSIII. See Hasson,
333 F.3d at 1270. After receiving the template from Smejkal’s husband, Phillips


                                          3
               Case: 15-10995     Date Filed: 04/08/2016    Page: 4 of 4


used that template to create and send the fraudulent invoices to AWA and HSIII,

which were the subject of the wire-fraud charges.

      Although Phillips argues that Schmuck and Waymer may imply that a

mailing that is not necessary for a scheme or upon which a scheme was not

dependent, is insufficient to be considered "in furtherance" of a fraudulent scheme,

Hasson states that a transmission "need not be essential to the success of a scheme

to defraud," as long as it is "incident to an essential part of the scheme." Schmuck,
489 U.S. at 713; Waymer, 55 F.3d at 569; Hasson, 333 F.3d at 1270. Because the

invoice template was incident to an essential part of the scheme, namely, the

creation of fraudulent invoices, the district court did not err on Phillips's conviction

on Count One.

      Third, Phillips waived his objection to the multiplicity of his indictment by

not challenging the issue before trial. See United States v. Mastrangelo, 733 F.2d
793, 800 (11th Cir. 1982). Phillips's indictment provided sufficient factual

information for him to mount a challenge to any alleged multiplicity for Counts

Two through Eight before trial, as the indictment included details about the date,

subject matter, and context of the e-mails at issue in each count.

      AFFIRMED.




                                           4